DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.
Response to Arguments
Applicant argues that Kitada fails to teach the newly claimed embedding particles beneath the surface.  This is persuasive.  However, a new rejection is presented below in response to this amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al. (US 2014/0162022) in light of Krech (US 6,024,824).
Claims 1-4 and 7-10: Nowak teaches a process of fabricating a hydrophobic coating on a solid surface having a layer-integrable material (Abst.) comprising the steps of: depositing a hardenable material (i.e. claimed deformable) in fluid form (¶ 0109) to form a layer onto the surface of the solid substrate (¶ 0116); embedding nanoparticles of silica having a particle size of 5-50 nm in the hardenable material (¶¶ 0116, 0106, 0021); and solidifying the hardenable material to form an epoxy layer integral with the substrate (¶¶ 0101, 0116), wherein at least a portion of the particles are embedded to a threshold depth within the epoxy matrix prior to solidification (Fig. 1; ¶ 0099) and upon solidification the plurality of particles have a hierarchical morphology such that a portion of the particles are exposed on the surface and a portion are fully embedded (Fig. 1).
Nowak teaches that the particles are embedded at different depths below the surface so as to define a distribution of particles having a complex morphology in the deformable layer (Fig. 1), but 
fails to teach that the particles are embedded by forcibly embedding the particles.  Krech teaches a process of embedding ceramic particles in a deformable polymer layer at varying depths and explains that such a process can be performed by spraying the particles into the polymer layer (i.e. claimed forcibly spraying) (8:38-41; 9:28-50).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected forcibly spraying as the means for embedding the particles of Nowak at varying depths within the deformable layer with the predictable expectation of success.
With respect to the threshold depth, Nowak teaches that the particles are embedded at depths that range from the surface of the matrix down to the bottom of the matrix (see Fig. 1).  Nowak also teaches that the particles have a size of about 50 nm (¶ 0031) and the matrix has a thickness of, e.g., 10 microns (¶ 0018).  This corresponds to a range of threshold depths from 0 times the size of the particles to 200 times the size of the particles.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a threshold depth of about 0.25-100 times the size of the particles with the predictable expectation of success.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak and Krech in light of Xiu et al. (US 2009/0011222).
Claims 5 and 6:  Nowak fails to discuss the particle size distribution.  Xiu teaches a process of forming a hydrophobic layer by embedding silica particles in a matrix (¶¶ 0129-0130; Abst.) wherein the silica particles have a multi-modal size distribution having sizes of 350, 550 and 850 nm (i.e. 1-50% from an average value) (¶ 0106) and explains that this multi-modal size distribution significantly increases the hydrophobicity (¶ 0152).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized the multi-modal size distribution of Xiu in the process of Nowak in order to have increased the hydrophobicity with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712